Assumpsit for work and labor.
Upon the trial, Mr. R. J. Brent, the plaintiffs’ counsel, offered to read in evidence to the jury the deposition of one F. A. Russell, taken de bene esse, before the Mayor of Washington.
Mr. Marbury, for the defendant, objected that the notice to the defendant was given by the plaintiffs, and not by the magistrate, as required by the Act of Congress of 24th September, 1789, § 30, [1 Slat, at Large, 73,] and the CouRT, (Thruston, J., absent,) for that reason rejected the deposition.